DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
35 USC 112(b) rejection. In view of amendment, the rejection 2 under 35 USC 112(b) is withdrawn.

35 USC 101 rejections. Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered, but they are not persuasive.  
Step 2A prong 1. Under step 2A prong 1, Applicant asserts that a prima facie case has not been made by the use of ellipses to characterize the recited abstract idea (Remarks, p. 11).  Applicant further asserts that the claims do not expressly recite an equation, and as such are insufficient to invoke a mathematical concept under the 2019 PEG (Remarks, p. 12).
Examiner respectfully disagrees.  Firstly, Examiner has recited elements within the claim that recite an abstract idea, citing claim clauses, ellipses, and a statement “all of the steps”, which satisfies step 2A prong 2.  However, to further clarify what is included in the ellipse the following clarification is provided as to what is contained within the ellipses and what comprises the recited abstract idea of mathematical concepts”
obtaining an initial random value input set; 

retrieving a first value from the first group, a second value from the second group, and a third value from the third group; 
retrieving a mathematical operation associated with the third value from a set of mathematical operations; and 
applying the retrieved mathematical operation to the first value and the second value to arrive at a first new random value.
Secondly, to invoke a mathematical concept under the 2019 PEG, the claim does not need to recite an actual equation. See MPEP 2106.04(a)(2).I.A-C.  Mathematical concepts include organization information and manipulating information through mathematical correlations (MPEP 2106.04(a)(2).I.A.iv.) , conversion between number codings (MPEP 2106.04(a)(2).I.C) , and mathematical operations (MPEP 2106.04(a)(2).I.A.ii).  These examples apply to the recited claim elements.  What is a mathematical operation, if not a mathematical concept, especially when the specification itself describes the mathematical operation in terms of equations? See specification [0018].
Step 2A prong 2. Under step 2A prong 2, Applicant asserts that the claims integrate into a practical application because the claims are novel, thus mitigating preemption; are performed electronically at one more computing devices thus carried out in the real world; and result in an improvement in technology by expanding a set of random numbers in an efficient manner (Remarks, p. 12-14 with respect to claims generally, Remarks p. 15 with respect to claim 21). 
beyond the abstract idea.
Step 2A prong 2, dependent claims. Under step 2A prong 2, Applicant asserts with respect to specific dependent claims that the claims integrate into a practical application.  With respect to claims 14 and 15 Applicant asserts that natural events are observed to arrive at the initial random value set (Remarks, p. 14 bottom – 15 top).
Examiner respectfully disagrees. As discussed directly above these asserted elements comprise an insignificant extra solution activity, or generally link the judicial exception to a particular technological environment.  The innovative concept is in the observed natural events to arrive at the initial random value set. For example the natural events are merely observed, there is no technological improvement claimed in how natural events might be captured. See also specification [0006].
Step 2A prong 2, dependent claims. Under step 2A prong 2, Applicant asserts with respect to specific dependent claims that the claims integrate into a practical application.  With respect to claims 22-25 Applicant asserts that the claims integrate into a practical application of electronic cryptographic communication to secure private transmissions (Remarks, p. 14 bottom – 15 top).
Examiner respectfully disagrees.  As discussed above these asserted elements comprise an insignificant extra solution activity, or generally link the judicial exception to a particular technological environment.  Furthermore, the innovative concept is in the mathematics, not in the application to the technological field of use.  Application of random numbers to the technical environment/field of use encrypted electronic communication is well understood, routine and conventional activity.  This is evidenced by the lack of detail provided in the specification as to any encrypted electronic communication system.  No drawings of encrypting of an electronic communication, or electronically transmitting are provided.  Furthermore, the specification merely summarily describes application to cryptography [0003], [0005].  No technological improvement is claimed in the additional element.  For these reasons the claim does not amount to significantly more than the abstract idea.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  one or more electronic storage devices comprising executable software instructions, the additional executable software instructions stored at said one or more electronic device, one or more processors, encrypting an electronic communication using at least said new set of random numbers at said one or more computing devices; and electronically transmitting said encrypted electronic communication to at least one other computing device must be shown or the features canceled from claims 21 and 25.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 22-25, the claims recite encrypting an electronic communication using at least said new set of random numbers at said one or more computing devices; and electronically transmitting said encrypted electronic communication to at least one other computing device.  However no description of an electronic communication could be found describing a configuration to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claim 1, under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  All of the steps recited, “obtaining an initial random value…”, “separating the initial random value” into three groups, “retrieving a mathematical operation associated with the third value …”, and “applying the retrieved mathematical operation…” to first and second values to arrive at a random value, comprise steps in a mathematical calculation to generate a random value.  For the sake of brevity ellipses have been used to truncate the steps.  All elements recited in each step comprise the mathematical concept.  See figures 1 and 2, which describe the steps in this claim pictorially and as a process flow.  See also specification [0015-0016], which describe the claimed invention as applying as a series of mathematical operations applied to elements of two sets of random numbers (see [0018] for a description of mathematical 
Under the Alice Framework Step 2A, prong 2 analysis, the claim recites the following additional element: the mathematical steps are carried out electronically at one or more computing devices.  This additional element does not more that to recite the mathematical concepts and merely “apply it” electronically at one or more computing devices. For this reason, the claim is not integrated into a practical application.
 Under Step 2B, the innovative concept when considering the claim as a whole is in the mathematical steps, not in the carrying out the steps in one or more computing devices.  No technological improvement is claimed in the additional element.  For this reason the claim does not amount to significantly more than the abstract idea.

Claims 2-15, and 22 are rejected for at least the reasons cited with respect to claim 1.  Claims 2-12 like claim 1, recite mathematical calculations.   Under Step 2A prong 1, claims 2-12 either further mathematically limit the mathematical calculations recited in claim 1, or include additional similar mathematical calculations. Claims 2-12 include no additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Claims 13-15 under the Step 2A prong 2 analysis, comprise the additional elements wherein the initial random value input set is derived from observance of random events occurring in nature (Claim 13), including events selected from the group consisting of: thermal motion of electrons in a resistor, variation in electron emission from a heated cathode, Brownian motion of microscopic particles suspended in a fluid, 
Under the step 2B analysis, the claim 13-15 additional elements wherein the initial random value input set is derived from observance of random events occurring in nature with the specific examples claimed comprise well understood, routine and conventional activity.  See e.g. the specification [0006] describing that devices have been designed expressly to measure such natural phenomena. Furthermore, the innovative concept is in the mathematical steps, not in the additional elements.  For these reasons, the claims do not amount to significantly more than the abstract idea.
Claim 22 recites the following additional element: encrypting an electronic communication using at least said first new first new random value at said one or more computing devices; and electronically transmitting said encrypted electronic communication to at least one other computing device. This additional element comprise an insignificant extra solution activity, or generally links the judicial exception to a particular technological environment/field of use.  For this reason the claim is not integrated into a practical application. 


Regarding claim 16, under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  All of the steps recited, “separating the initial set of random numbers…” into three subsets, “retrieving a number…” from each of the three subsets, “retrieving a mathematical operation associated with a value matching …”, the third number “from a plurality of mathematical operations”, “performing the retrieved mathematical operation …” on the first and second number to arrive at a new random number,  and “repeating” previous steps “until a predetermined number of new random numbers are generated to arrive at a new set of random numbers. For the sake of brevity ellipses have been used to truncate the steps.  All elements recited in each step comprise the mathematical concept.    See figures 1 and 2, which describe the steps in this claim pictorially and as an iterative process flow.  See also specification [0015-0016], which describe the claimed invention as applying as a series of mathematical 
Under the Alice Framework Step 2A, prong 2 analysis, the claim recites the following additional element: the mathematical steps are carried out electronically at one or more computing devices.  This additional element does not more that to recite the mathematical concepts and merely “apply it” electronically at one or more computing devices. For this reason, the claim is not integrated into a practical application.
 Under Step 2B, the innovative concept when considering the claim as a whole is in the mathematical steps, not in the carrying out the steps in one or more computing devices.  No technological improvement is claimed in the additional element.  For this reason the claim does not amount to significantly more than the abstract idea.

Claims 17-19, and 23 are rejected for at least the reasons cited with respect to claim 1.  Claims 17-19 like claim 16, recite mathematical calculations.   Under Step 2A prong 1, claims 17-19 either further mathematically limit the mathematical calculations recited in claim 16, or include additional similar mathematical calculations. Claims 17-19 include no additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Claim 23 recites the following additional element: encrypting an electronic communication using at least said first new first new random value at said one or more computing devices; and electronically transmitting said encrypted electronic 
Under Step 2B, the innovative concept when considering claim 23 as a whole is in the mathematical steps, not in the application to the technical environment/field of use of encrypted electronic communication.  Application of random numbers to the technical environment/field of use encrypted electronic communication is well understood, routine and conventional activity.  This is evidenced by the lack of detail provided in the specification as to any encrypted electronic communication system.  No drawings of encrypting of an electronic communication, or electronically transmitting are provided.  Furthermore, the specification merely summarily describes application to cryptography [0003], [0005].  No technological improvement is claimed in the additional element.  For these reasons the claim does not amount to significantly more than the abstract idea.

Regarding claim 20, under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  All of the steps recited, “providing a plurality of mathematical operations, wherein each mathematical operation is a function of two variables and is associated with a value”, “generating an initial set of random numbers”, “separating the initial set of random numbers…” into three subsets, “retrieving a number…” from each of the three groups, “retrieving a mathematical operation associated with a value matching …”, the third number “from a plurality of mathematical operations”, “performing the retrieved mathematical operation …” on the first and 
Under the Step 2A prong 2 analysis, claim 10 includes the following additional element: the initial set of random numbers is derived from observance of erratic behaviors in nature or in electronic systems. This additional element does no more than generally link the use of the judicial exception to a particular technological environment.  In effect, the claim recites the mathematical calculations and merely “apply it” to an input set derived from observation of random events occurring in nature or in electronic systems.  Furthermore, at most, claim 20 recites the additional element as an insignificant extra solution activity.  For these reasons, the claims are not integrated into a practical application.
Under the step 2B analysis, the claim 20 additional element comprises well understood, routine and conventional activity.  See e.g. the specification [0006] describing that devices have been designed expressly to measure such natural 
Claim 24 is rejected for at least the reasons provided with respect to claim 20. Claim 24 recites the following additional element: encrypting an electronic communication using at least said first new first new random value at said one or more computing devices; and electronically transmitting said encrypted electronic communication to at least one other computing device. This additional element comprise an insignificant extra solution activity, or generally links the judicial exception to a particular technological environment/field of use.  For this reason the claim is not integrated into a practical application. 
Under Step 2B, the innovative concept when considering claim 24 as a whole is in the mathematical steps, not in the application to the technical environment/field of use of encrypted electronic communication.  Application of random numbers to the technical environment/field of use encrypted electronic communication is well understood, routine and conventional activity.  This is evidenced by the lack of detail provided in the specification as to any encrypted electronic communication system.  No drawings of encrypting of an electronic communication, or electronically transmitting are provided.  Furthermore, the specification merely summarily describes application to cryptography [0003], [0005].  No technological improvement is claimed in the additional element.  For these reasons the claim does not amount to significantly more than the abstract idea.


Under the Alice Framework Step 2A, prong 2 analysis, the claim recites the following additional element: the mathematical steps are carried out electronically at one or more computing devices.  This additional element does not more that to recite the mathematical concepts and merely “apply it” electronically at one or more computing devices. For this reason, the claim is not integrated into a practical application.
 Under Step 2B, the innovative concept when considering the claim as a whole is in the mathematical steps, not in the carrying out the steps in one or more computing devices.  No technological improvement is claimed in the additional element.  For this reason the claim does not amount to significantly more than the abstract idea.

Under Step 2B, the innovative concept when considering claim 24 as a whole is in the mathematical steps, not in the application to the technical environment/field of use of encrypted electronic communication.  Application of random numbers to the technical environment/field of use encrypted electronic communication is well understood, routine and conventional activity.  This is evidenced by the lack of detail provided in the specification as to any encrypted electronic communication system.  No drawings of encrypting of an electronic communication, or electronically transmitting are provided.  Furthermore, the specification merely summarily describes application to cryptography [0003], [0005].  No technological improvement is claimed in the additional element.  For these reasons the claim does not amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/EEL/
Emily E. LarocqueExaminer, Art Unit 2182  

                                                                                                                                                                                                     /Aimee Li/Supervisory Patent Examiner, Art Unit 2183